Gibson, C. J.
The statute expressly gives jurisdiction of a case like the present; and policy requires that the proceedings be not too nicely scanned as to form. The plaint and inquisition before us wouldj however, stand the test of a severe scrutiny even as to that. True, it is not detailed in the inquisition, which is the material part of it, that the complainant had demised *214the premises for years to a person from whom the complainant derives title, that rent was in arrear, and that there was not sufficient unprivileged property on the premises to answer a distress for it: but the plaint contains explicit averments of these several facts, and they are generally found in the inquisition, to be “in all particulars just and true.” They might have been found directly and specially; but surely enough was found by a tribunal of laymen, without the tautology of repeating them. As to the fact that the lease was not made directly by the complainant, it is entirely clear that an assignee is entitled to the remedy. The exceptions to evidence were out of place; for there is no such thing at common law, and the statute extends no further than to courts of record.
Judgment affirmed.